Ladd, J.
Conceding the letter to> have been published, was it libelous? Our statute defines “libel” to be “the malicious defamation of a person made public by any printing, writing, sign, picture, representation or -effigy, tending to provoke him to- wrath or expose him to public hatred, contempt or ridicule, or to deprive *216him of the benefits of public confidence and social inter: course.” Code 1873, section 4097. “Defamation” is defined by Webster as “the taking from another’s reputation.” O-dgers, in his work on Libel and Slander, says-: “Words which produce any perceptible injury to the reputation of another are called 'defamatory.” It is “a false publication calculated to bring one in disrepute.” Cooley, Torts, 193. The derivation of the word leaves no -doubt as- to- its meaning. Was there anything in the letter injurious to the good name of th-e plaintiff, or tending to- bring him into disrepute? It is not dishonorable to- be indebted to another, nor is it libelous to publish of another that he owes money. Regina v. Coghlan, 4 Fost. & F. 316. To be in debt is very common, and to be unable to make payment does not necessarily involve moral terpitud-e. Nor is the -debtor’s reputation brought in question by making a defense which the law. sanctions, and which rests .on sound reason and long experience Formerly, pleading the statute of limitations was looked upon with disfavor. Lord Mansfield remarked in Quantock v. England, 5 Burrows, 2630, “that, in honesty, a defendant ought no-t to defend himself by such a plea.” The statute is now generally conceded to-be beneficial, and the defense a-s- legitimate as- any other. As said by Justice Story in Spring v. Gray, 5 Mason, 523: “The -defense, therefore, which it puts forth, is an honorable defense, which -does- not seek to •avo-id the payment of just claims or demands, admitted now to be -due, but which encounters, in the only practical manner, such as are ancient and unacknowledged, and, whatever may have been their original validity, such as -are now beyond the power of the party to meet, with all the prop er vouchers- to- repel them. The natural presumption certainly is- that claims- that have been long neglected are unfounded, or, at least, are no longer subsisting demands. And this presumption the statute *217has erected into' a positive bar. There is wisdom and policy in it, as it quickens the diligence of creditors, and guards innocent persons from being betrayed by their ignorance, or their overconfidence in regard to transactions which have become dimmed by age.” See 3 Parsons, Contracts, 61; Penley v. Waterhouse, 8 Iowa, 118. It cannot be libelous to accuse one of doing what the law approves. In Homer v. Englehardt, 117 Mass. 539, it was held that to accuse one of availing himself of the prohibitory liquor law, in order to defeat an indebtedness for liquor sold, is not libelous, the court remarking that, “the plaintiff having the right to make this defense, it is not libelous to publish the statement that he had done so.” Bennett v. Williamson, 1 Sandford, 60, is precisely in point. Since the law recognizes this defense as legitimate and honorable, to accuse one of making it would not amount to defamation. Bishop, Noncontr. Law, section 283.
II. The entire letter must be considered, and therefrom the plain, import and natural meaning as intended, and the sense in which it was understood, determined. The alleged facts are clearly stated. There is no mistaking them from the opinions expressed by the writers of the letter. The characterization of the acts is based entirely on the assumption that the conduct of the plaintiff in availing himself of the defense was not honest and in accord with their standard of integrity. The spirit and purpose of the letter may well be said to indicate an element of character quite as inconsistent with the golden rulé as that which permits omissions in the matter of pecuniary obligations. Such a letter may be the subject of just criticism, but its publication does not expose to' public hatred or contempt in the sense or to the degree required by the law of libel. See Urban v. Helmick, 15 Wash. 155 (45 Pac. Rep. 747); Donaghue v. Gaffy, 54 Conn. 257 (7 Atl. Rep. 552). — Affirmed,